              Case 4:19-cv-00700-LPR Document 63 Filed 04/12/21 Page 1 of 1




                                IN THE UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION

    LINDA SUE ALEXANDER                                                        PLAINTIFF



    v.                                 Case No. 4:19-cv-00700-LPR



    STRYKER CORP, et al.                                                    DEFENDANTS

                                              JUDGMENT

           Pursuant to Orders previously filed,1 it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff’s claims are dismissed WITHOUT PREJUDICE.

           IT IS SO ADJUDGED this 12th day of April 2021.



                                                       ________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE




1
    See Docs. 16, 50, and 62.
